Exhibit 14.0 Auburn Bancorp, MHC Auburn Bancorp, Inc. Auburn Savings Bank, FSB STATEMENT The activities of Auburn Bancorp, Inc. and Auburn Bancorp, MHC (collectively, the “Companies”) and Auburn Savings (the “Bank”) are affected by laws and regulations, as well as by the Companies’ and the Bank’s responsibilities to its community, its customers, and its employees. This Code of Ethical Conduct is meant to reflect not only legal and regulatory requirements that the Companies and the Bank must adhere to, but also the standards by which their employees (herein meant to include officers and directors as well as regular staff) are expected to conduct themselves. CONFLICT OF INTEREST Employees must not use their position for private gain, to advance personal interests, or to obtain favors or benefits for themselves, members of their family, or any other individuals or business entities with which they are connected. A basic premise of this Code of Ethical Conduct is that employees represent the Companies and the Bank and are obligated to act in the best interest of the Companies and the Bank and their customers and shareholders, without regard to their own personal or financial interest or activities. Employees are expected to recognize and avoid those situations where personal or financial interest or relationships might influence or appear to influence their judgment on matters affecting the Companies and the Bank. No “presumption of guilt” is created by the mere existence of a relationship with customers or outside firms. However, if employees have influence on transactions involving purchases, contracts, or leases, or stand to benefit from customer transactions in which they are involved, it is imperative that they disclose this fact to senior management so that safeguards can be established to protect all parties. When recommending attorneys, accountants, insurance agents, stockbrokers, real estate agents, or similar individuals or companies to customers, employees should, whenever possible, provide several names for consideration without indication of favoritism. Employees should understand that a conflict of interest may arise when there is a mere opportunity for conflict to occur. Although employees may not intend to create a conflict of interest, they should manage their affairs to avoid even the appearance of such a conflict. If they have any doubt about a certain situation, they should contact their supervisor or an officer of the Companies or the Bank to discuss it immediately. CONFIDENTIAL
